Friend and Wilson, JJ., concur. Since filing our opinion herein appellee has filed a motion to modify the remanding portion of the order and to enter an order in lieu thereof reversing said cause without remanding, and in support of said motion appellee has filed suggestions admitting of record that upon a further proceeding or trial of said cause appellee doe's not desire to submit further evidence upon a retrial, and that appellant has consented in so far as appellant can consent to the entry of such order. Therefore, our original order of May 4, 1932, is modified in accordance with appellee’s suggestions, and the judgment of the municipal court is herewith reversed without remanding. Reversed. Friend and Wilson, JJ., concur.